Citation Nr: 9916304	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for alcohol abuse, 
secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings action by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In April 1993 the RO denied entitlement to service connection 
for alcohol abuse, secondary to PTSD.  Subsequently, the 
veteran perfected an appeal as to this issue.

In March 1996 the Board remanded the issue of entitlement to 
service connection for alcohol abuse, secondary to PTSD, for 
additional development.

In April 1997 the RO denied entitlement to service connection 
for alcohol abuse, secondary to PTSD, and continued a 30 
percent disability rating for PTSD.  The record reflects the 
veteran notified VA of an address change in May 1997, and 
that his notification of the April 1997 rating decision was 
re-mailed to his proper address of record in July 1997.  
Therefore, the veteran's May 1998 substantive appeal as to 
the higher rating claim was timely and the issue is presently 
before the Board for appellate review.  See 38 C.F.R. 
§§ 20.200, 20.302 (1998).


FINDINGS OF FACT

1.  The claim for service connection for alcohol abuse, 
secondary to PTSD, is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the higher rating claim on appeal has been 
obtained.  

3.  Medical evidence demonstrates that the veteran's PTSD is 
presently manifested by evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks as a result of depressed mood and chronic sleep 
impairment.  There is no evidence of flattened affect, 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-and long-term memory, impaired judgment, impaired 
abstract thinking, or disturbances of motivation and mood.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded a 
claim for service connection for alcohol abuse, secondary to 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. §§ 4.7, 4.130; Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991);  38 C.F.R. § 3.303 (1998). 

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).  


The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ( hereinafter "the Court") has held that, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

As to claims for entitlement to service connection for 
alcohol or substance abuse, pertinent VA law, 38 U.S.C.A. 
§ 1110 (West 1991), provides that "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  See also 
38 C.F.R. §§ 3.1(n), 3.301 (1998).

VA General Counsel opinion has held that the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  

The payment of compensation is prohibited whether the claim 
is based on direct service connection or, under 38 C.F.R. 
§ 3.310(a), on secondary service connection for a disability 
proximately due to or a result of a service-connected 
condition, and regardless of whether compensation is claimed 
on the basis that a service-connected disease or injury 
caused the disability or on the basis that a service-
connected disease or injury aggravated the disability.  See 
VAOPGCPREC 2-97.

Subsequently, the Court held 38 U.S.C.A. § 1110 prohibited 
only the payment of compensation for a disability resulting 
from a veteran's own alcohol or drug abuse secondary to a 
service-connected disorder, thus permitting the underlying 
grant of service connection for such disability, albeit 
without compensation.  Barela v. West, 11 Vet. App. 280, 283 
(1998). 

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992);  see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded);  see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background and Analysis

Service medical records are negative for diagnosis or 
treatment related to alcohol abuse.  

During VA examination in September 1992 the veteran reported 
he began drinking heavily in approximately 1969 or 1970.  The 
examiner noted the veteran had been heavily intoxicated in an 
almost continuous fashion since a year or so after returning 
from Vietnam.  It was noted the veteran had been disturbed by 
his post-service involvement in the vehicular homicide of a 
woman and hearing derogatory references as a result of having 
served in Vietnam.  

The examiner stated the veteran's use of alcohol to deal with 
painful memories and survivor guilt had led to aggression 
toward family members, employment problems and a very low 
functioning level.  The diagnoses included PTSD and alcohol 
dependence.

During VA examination in November 1994 the veteran reported 
he had reduced his daily alcohol consumption at his 
daughter's request.  The diagnoses included alcohol 
dependence, without opinion as to etiology.

During VA examination in August 1996 the veteran reported he 
stopped drinking alcohol in April 1996.  He stated he was 
receiving private medical treatment for cirrhosis.  The 
examiner noted the veteran's PTSD had been worsened by his 
alcohol abuse, but that abstinence had improved his overall 
psychiatric condition.  It was noted that the veteran's 
alcoholism was not caused by his PTSD.  The diagnoses 
included status post alcohol abuse, not currently active.

During VA examination in February 1998 the veteran reported 
he had abstained from the use of alcohol since April 1996.  

Based upon the evidence of record, the Board finds competent 
medical evidence has not been submitted which demonstrates 
the veteran's past alcohol abuse was proximately due to his 
service-connected PTSD, or was otherwise a result of an 
injury or disease incurred in or aggravated by active 
service.  The Board notes that the veteran's service medical 
records are negative for diagnosis or treatment for alcohol 
abuse, and that VA medical opinions of record indicate his 
PTSD was aggravated by his alcohol abuse and do not 
demonstrate that his alcohol abuse was aggravated by PTSD.

The only evidence that his alcohol abuse was secondary to, or 
aggravated by, PTSD is the veteran's own opinion.  While he 
is competent to testify as to symptoms he experiences, he is 
not competent to provide a medical opinion because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93;  Espiritu, 2 Vet. App. at 494.  



Consequently, the Board concludes the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for alcohol abuse, secondary to PTSD.  See 
38 U.S.C.A. § 5107(a).

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded him greater consideration than 
his claim in fact warranted under the circumstances.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
alcohol abuse, secondary to PTSD.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. App. 341, 
344 (1996),  aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim for service connection for alcohol 
abuse, secondary to PTSD, is not well grounded, the doctrine 
of reasonable doubt has no application to his case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).


The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991). Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for alcohol abuse, 
secondary to PTSD, VA has no duty to assist the appellant in 
developing his case.


Higher Rating Claim
Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Ratings Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Ratings Schedule provides a 30 percent disability rating 
for psychiatric disorders when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (1998).

A 50 percent rating when there is evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995);  Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).

Factual Background 

Service medical records are negative for diagnosis or 
treatment related to any psychiatric disorders.  The 
veteran's February 1969 separation examination revealed a 
normal clinical psychiatric evaluation.  Service records show 
the veteran served as an infantryman in the Republic of 
Vietnam.

During VA examination in September 1992 the veteran reported 
he began drinking heavily in approximately 1969 or 1970, 
which caused problems with his ability to work and 
relationships with others.  He stated he received Workmen's 
compensation for an industrial injury in 1970, and that his 
employment history in the construction industry for the 
previous 10 years had been sporadic.  He reported he worked 
approximately 2 days per week and did not have many other 
interests.  

It was noted the veteran remained angry with his former 
spouse since their divorce, but that he was very attached to 
his 3 daughters.  

The veteran reported a recent episode in which he became 
angry with his former spouse and threatened her at a birthday 
party.  He stated he had twice been arrested for domestic 
violence and once for driving while impaired.  

The examiner noted the veteran was very sober in demeanor, 
lacking in affectual expression.  He appeared moderately 
chronically depressed.  He was distracted by noise outside 
the examining room, but otherwise exhibited no 
hypervigilance.  He was oriented to date, month and day of 
the week, but incorrectly identified the year.  He was able 
to discuss current events and immediately recall 3 of 3 
dissimilar items.  He recalled 2.5 out of 3 items after 5 
minutes.  He had some difficulty with abstract thinking.  
There was no evidence of thought disorder or hallucinations.  
In summary, the examiner found the veteran was moderately 
severely disabled interpersonally and occupationally as a 
result of his military experience.  The diagnoses included 
PTSD and alcohol dependence.

During VA examination in November 1994 the veteran reported 
he rarely left his home and that his daughters brought 
groceries and necessities to him.  He stated he did not want 
to be around other people, felt angry most of the time, and 
was often depressed.  He stated he continued to have 
difficulty sleeping and experienced bad dreams once or twice 
a week.  He discussed his suicidal thoughts, including having 
taken an overdose of aspirin, and recounted an episode in 
which he planned to shoot his former spouse and children.  He 
reported intrusive thoughts of Vietnam and flashbacks.

The examiner noted the veteran was casually dressed and was 
angry and emotionally aloof throughout the interview.  He 
expressed a feeling of entitlement and deprivation of 
everything that made life enjoyable.  His affect was 
depressed and his mood was angry.  He was oriented to time, 
place and person.  His recent and remote memory were intact, 
and his cognitive functioning appeared to be intact.  There 
was no evidence of loose associations or thought disorder.  
The examiner stated that the veteran appeared to be 
dangerous, and was moderate to moderately severely disabled.  
The diagnoses included chronic PTSD.

During VA examination in August 1996 the veteran reported he 
experienced nightmares approximately once a week to every 
other week.  He stated he had difficulty around Oriental 
people, and reported that he recently lost employment as a 
building manager after he fought with Vietnamese neighbors.  
He stated he lived alone and his only friend was a neighbor 
who was a Vietnam veteran.  

The examiner noted the veteran was oriented to person, place 
and time.  His speech was logical and coherent, without 
evidence of thought disorder or organicity.  His affect was 
moderately constricted, and his mood was serious and mildly 
anxious.  He was not as angry as in previous evaluations, and 
he denied suicidal ideation, hallucinations, and delusions.  
Recent and remote memory were intact for current events and 
past history.  The examiner noted the veteran showed symptoms 
of moderate PTSD, and that he was extremely reclusive and did 
not socialize.  It was noted the veteran's PTSD had been 
worsened by his alcohol abuse, but that abstinence had 
improved his overall psychiatric condition.  The diagnoses 
included moderately severe PTSD, and a GAF of 55 was assigned 
which represented a moderate impairment in social and 
occupational functioning.  

During VA examination in February 1998 the veteran described 
being depressed and having suicidal thoughts, with no 
suicidal attempts.  He reported he was upset by encounters 
with Oriental people, and experienced flashbacks by anything 
suggestive of Vietnam.  He stated he had intrusive thoughts 
of Vietnam, had hypervigilance, and was reclusive and did not 
socialize.  He reported he had not worked since he was 
hospitalized for cirrhosis in 1992.  

The examiner noted the veteran was casually dressed, made 
good eye contact, and was oriented to time, place and person.  
He was able to immediately recall 2 of 3 items, could recall 
one item after 6 minutes, and was able to remember 6 digits 
forward and 4 backward.  His proverb interpretations were 
appropriately abstract.  His affect was mildly constricted, 
and his mood was mildly depressed.  There was no evidence of 
thought disorder.  The examiner noted the veteran was 
extremely reclusive and did not socialize.  A GAF of 55 was 
assigned which represented a moderate impairment in social 
and occupational functioning.

Analysis

Initially, the Board notes that the veteran's higher rating 
claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Medical evidence demonstrates that the veteran's PTSD is 
presently manifested by evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks as a result of symptoms including depressed mood and 
chronic sleep impairment.  The Board finds the present 30 
percent disability rating is appropriate for the veteran's 
moderate social and occupational impairment and GAF score of 
55.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The Board notes, however, the recent medical evaluations 
found no evidence of flattened affect, stereotyped speech, 
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short-and long-
term memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or other symptoms of a 
more severe disability.  In fact, the examiner noted the 
veteran's psychiatric disorder had improved since the veteran 
began abstaining from alcohol consumption in April 1996.  
Therefore, the Board finds a higher schedular rating for PTSD 
is not warranted.

The Board notes that as the matter on appeal arose from a 
January 1997 claim for an increased rating it is the present 
level of disability which is of primary concern.  See 
Francisco, 7 Vet. App. 55;  38 C.F.R. § 4.2.  

In addition, the record reflects the RO considered and 
declined to refer the veteran's higher rating claim for an 
extraschedular evaluation.  In this case, the Board concurs 
with the RO that the regular schedular standards applied in 
this case adequately describe and provide for the veteran's 
disability level.  The veteran does not allege, and there is 
no persuasive evidence of, any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, that would take the case outside the norm 
so as to warrant extraschedular ratings.  See 38 C.F.R. 
§ 3.321(b). 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 30 percent for PTSD.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for alcohol abuse, 
secondary to PTSD, the appeal is denied.

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

